Citation Nr: 0516035	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-18 597A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date prior to February 10, 
2000, for the grant of service connection for disabilities of 
the left knee, left hip, and low back.  

2.  Entitlement to an effective date prior to May 17, 2000, 
for the grant of service connection for a left ankle 
disability.  

(The issue of whether a March 1976 decision of the Board of 
Veterans' Appeals, which denied entitlement to service 
connection for disabilities of the left knee, left hip, and 
low back, should be revised or reversed on the basis of clear 
and unmistakable error will be the subject of a separate 
decision.)


REPRESENTATION

Veteran represented by:  Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran had verified active duty from October 1943 to 
August 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 RO decision, which granted service 
connection for a left ankle disability, effective March 30, 
2001, and which granted service connection for disabilities 
of the left knee, left hip, and low back, effective May 17, 
2000.  The veteran appealed the effective date assigned for 
the awards of service connection.  He also appealed the 
ratings assigned to the disabilities, but in November 2004 he 
withdrew those claims.  

In a May 2004 rating decision, the RO assigned an effective 
date of February 10, 2000 with respect to the grant of 
service connection for disabilities of the left knee, left 
hip, and low back, and an effective date of May 17, 2000 with 
respect to the grant of service connection for a left ankle 
disability.  The veteran continued his appeal for earlier 
effective dates.  

It is noted that in May 2005 the veteran's representative on 
behalf of the veteran filed a motion with the Board for 
revision of a March 1976 Board decision, alleging that the 
decision contained clear and unmistakable error (CUE).  That 
Board decision denied the veteran's initial claims of service 
connection for disabilities of the left knee, left hip, and 
low back.  The CUE motion is inextricably intertwined with 
the earlier effective date issues addressed in this document, 
and as noted on the first page is the subject of a separate 
decision of the Board.  

In May 2005, the veteran submitted a motion to advance his 
case on the docket.  For good cause shown, the motion for 
advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claims.

2.  Service connection for disabilities of the left knee, 
left hip, and low back was denied by the Board in a March 
1976 decision; an application to reopen these claims was 
received by the RO on May 17, 2000, and based on the receipt 
of new and material evidence, the RO reopened the claims and 
granted service connection for disabilities of the left knee, 
left hip, and low back, effective on February 10, 2000, which 
is the date of a private medical report received in 
connection with the claims to reopen.  

3.  The veteran's initial claim for entitlement to service 
connection for a left ankle disability was received by the RO 
on May 17, 2000, and the RO thereafter awarded service 
connection for a left ankle disability effective May 17, 
2000.  


CONCLUSIONS OF LAW

1.  The Board decision of March 1976, which denied service 
connection for disabilities of the left knee, left hip, and 
low back, is final; an effective date for the grant of 
service connection for disabilities of the left knee, left 
hip, and low back prior to February 10, 2000, the date of 
receipt of a private medical report received in connection 
with an application to reopen the claims with new and 
material evidence, is not warranted.  38 U.S.C. § 4004(b) 
(1970); 38 U.S.C.A. §§ 5110, 7104(b), 7105 (West 2002); 38 
C.F.R. § 19.104 (1975); 38 C.F.R. §§ 3.400, 20.1100 (2004).  

2.  The criteria for an effective date prior to May 17, 2000, 
for the grant of service connection for a left ankle 
disability have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, because the law and not the evidence, is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); see also, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The Board also notes 
that the veteran's claims stem from a notice of disagreement 
with the initial grant of service connection for disabilities 
of the left ankle, left knee, left hip, and low back, and the 
initial assignment of effective dates for the awards of 
compensation.  In VAOPGCPREC 08-2003, published at 69 Fed. 
Reg. 25,180 (May 5, 2004), VA's General Counsel held that 
"[I]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raise a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  In that regard, it is noted that the RO 
already issued VCAA notice in September 2001 as to the 
underlying claims of service connection for the disabilities 
at issue.

Notwithstanding the above, the Board notes that the RO in 
this case has, in essence, complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA should contain the following four 
elements:  (1) notice of the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
notice of the information and evidence that VA will seek to 
provide; (3) notice of the information and evidence the 
claimant is expected to provide; and, (4) a request to the 
claimant to provide VA with all relevant evidence and 
argument pertinent to the claims at issue.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In this case, the RO has informed the veteran of the 
information and evidence needed to substantiate his earlier 
effective date claims.  For instance, in the rating decisions 
of July 2002 and May 2004, the statement of the case issued 
in December 2002, and the supplemental statement of the case 
issued in May 2004, the RO informed the veteran of the 
reasons for its decisions and the evidence it had considered 
in reaching its conclusions.  In the statement of the case 
and supplemental statement of the case, the RO advised the 
veteran of the legal criteria governing entitlement to the 
benefits sought on appeal, with particular reference to 
38 C.F.R. § 3.159 and the United States Code cites relevant 
to the VCAA.  The statement of the case and supplemental 
statement of the case also provided the veteran an 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  Thus, through 
the documents mailed to the veteran, the RO informed him of 
the information and evidence needed to substantiate his 
claims.  See 38 U.S.C.A. §§ 5102, 5103. 

As to the second, third, and fourth elements of Pelegrini II, 
the Board finds that through the information provided by the 
RO to the veteran, VA has essentially satisfied its 
obligation to notify and that any error or omission in 
providing notice would not result in prejudice to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App.  April 14, 2005).  For example, any failure to inform 
the veteran about who should provide what information and 
evidence is not prejudicial in that there is no indication 
that VA failed to obtain evidence it should have or that the 
veteran failed to submit evidence because he was not advised 
to do so.  From the documents sent to the veteran and in view 
of the nature of the earlier effective date claims at issue, 
a reasonable person could be expected to understand what was 
required on his part (i.e., furnishing evidence of an earlier 
filing date of the claims) and what VA would do.  Further, as 
to timing of notice, the veteran had ample opportunity to 
furnish relevant information or evidence following the 
statement of the case and supplemental statement of the case, 
prior to the transfer of the file to the Board for appellate 
consideration.  Thus, any defect in notice was essentially 
cured through the documents that were sent to the veteran.   
 
Relevant to its obligation to assist a claimant, the RO 
provided the veteran ample opportunity to present evidence or 
argument in support of his appeal, during the course of his 
December 2003 hearing at the RO.  The Board also notes that 
the evidence reviewed includes claims and statements 
submitted by the veteran historically, as well as medical 
evidence relevant to disabilities of the left ankle, left 
knee, left hip, and low back.  The veteran has not identified 
any additional evidence that should be considered in 
connection with his claims.  Accordingly, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claims.  

Under the facts of this case, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA "is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Earlier Effective Dates

The veteran claims that the effective dates of the grant of 
service connection for a left ankle disability and 
disabilities of the left knee, left hip, and low back should 
be prior to the dates that the RO assigned.  

The effective date for an award of service connection and 
disability compensation, based on an original claim, is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400, (b)(2).  

A.  Disabilities of the Left Knee, Left Hip, and Low Back

In this case, the veteran was separated from active duty in 
August 1945.  The claims file shows that his initial 
compensation claim relative to disabilities of the left knee, 
left hip, and low back was received by the RO in November 
1974.  The file discloses no earlier formal or informal claim 
for this particular benefit.  See 38 U.S.C.A. § 5101; 38 
C.F.R. §§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 
(1993).  

This original claim was denied by the RO in a March 1975 
rating decision and by the Board in a March 1976 decision.  
The March 1976 Board decision is considered final.  38 U.S.C. 
§ 4004(b) (1970); 38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 19.104 (1975); 38 C.F.R. § 20.1100 (2004).  

Inasmuch as the March 1976 Board decision is final, the 
effective date of the grant of service connection for 
disabilities of the left knee, left hip, and low back must be 
determined in relation to a subsequent reopened claim 
supported by new and material evidence.  A final decision can 
be reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The law provides that when a claim is reopened with new and 
material evidence after a final disallowance, the effective 
date of service connection will be the date of VA receipt of 
the claim to reopen, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

After the Board's denial of the claim in March 1976, the next 
application to reopen the claims for service connection for 
disabilities of the left knee, left hip, and low back was 
received from the veteran on May 17, 2000.  In a July 2002 
rating decision, the RO reopened the claims based on new and 
material evidence received since the final March 1976 Board 
decision, and on consideration of all the evidence the RO 
granted service connection for disabilities of the left knee, 
left hip, and low back, effective May 17, 2000.  In a May 
2004 rating decision, the RO assigned an earlier effective 
date of February 10, 2000, for the awards of service 
connection, based on the date of a private medical report 
received in connection with the application to reopen the 
claims of service connection.  

The Board finds that there is no earlier effective date 
legally permitted in this case.  The law clearly provides 
that for the grant of service connection for disabilities of 
the left knee, left hip, and low back, the proper effective 
date is the date of receipt of the application to reopen the 
claims supported by new and material evidence.  

It has been argued that an effective date should be 
retroactive to the date of receipt of his original claim for 
service connection, which was subsequently denied by 
decisions of the RO in 1975 and the Board in 1976.  The 
Board's decision of March 1976, which subsumed the RO's 
rating decision of March 1975 (see 38 C.F.R. § 20.1104), is 
considered final.  The law clearly provides that after a 
final disallowance, the operative date for purposes of 
assigning an effective date for an award of service 
connection is the date of VA receipt of the claim to reopen 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r).  

For the above-stated reasons, there can be no effective date 
prior to February 10, 2000 for the award of service 
connection for disabilities of the left knee, left hip, and 
low back.  

B.  Left Ankle

The veteran was separated from active duty in August 1945.  
The claims file shows his initial claim for entitlement to 
service connection for a left ankle disability was received 
by the RO on May 17, 2000.  The file discloses no earlier 
formal or informal claim for this particular benefit.  See 38 
U.S.C.A. § 5101; 38 C.F.R. §§ 3.151, 3.155; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

It is noted that the claim received in May 2000 does not 
actually refer to the left ankle; nor does the medical 
opinion dated February 10, 2000, which was received along 
with the May 2000 claim.  In any case, the RO has accepted 
the May 2000 application as an initial claim for service 
connection in view of the veteran's follow-up statement 
received March 30, 2001.  That statement does specifically 
cite to the left ankle in conjunction with other conditions 
(i.e., left knee, left hip, and low back), which were 
previously claimed in the May 2000 application to be 
secondary to a service-connected left foot disability.    

It has been contended that the effective date of the award of 
service connection for a left ankle disability should be 
retroactive to the date of receipt of his original claim for 
service connection, which was denied by decisions of the RO 
in 1975 and the Board in 1976.  However, the evidence of 
record clearly indicates that in December 1974, the veteran 
filed claims of secondary service connection for left knee, 
left hip, and back conditions; there was no specific mention 
of the left ankle at that time nor did the veteran refer to 
his left ankle in a letter to the RO in November 1974.  Prior 
to May 17, 2000, VA has no record of the veteran's intent to 
file a claim for service connection for a left ankle 
disability.  Of record is a medical report dated February 10, 
2000, which was received with the May 2000 claim.  VA 
regulations do provide that the report of an examination or 
treatment may in some circumstances be accepted as an 
informal claim for benefits.  See 38 C.F.R. § 3.157.  
However, the provisions of 38 C.F.R. § 3.157 only apply to 
claims for an increased rating or for claims to reopen a 
previously denied claim for service connection.  In this 
case, the veteran had not previously been denied a claim for 
entitlement to service connection for a left ankle 
disability.  Consequently, none of the veteran's medical 
records dated prior to May 17, 2000 may be considered as an 
informal claim for service connection for a left ankle 
disability.

The Board concludes that because the veteran submitted a 
claim for service connection more than a year after discharge 
from service, and because the receipt of his claim for 
service connection was after the date entitlement arose, the 
proper effective date of the grant of service connection for 
a left ankle disability is the date of receipt of his service 
connection claim.  See 38 C.F.R. § 3.400(b)(2)(i).  The 
probative evidence of record demonstrates that his claim was 
initially received by the RO on May 17, 2000.  Accordingly, 
an effective date prior to the May 17, 2000 date assigned by 
the RO in the May 2004 rating decision is not in order, and 
the veteran's claim must be denied.




ORDER

An effective date prior to February 10, 2000, for the grant 
of service connection for disabilities of the left knee, left 
hip, and low back, is denied.  

An effective date prior to May 17, 2000, for the grant of 
service connection for a left ankle disability, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


